DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 04/29/2022 has been entered. Claim 1 has been amended, and no additional claims have been added or cancelled. Accordingly, claims 1-3 and 5-7 are pending with claims 1-3 under examination.
	The amendment to claim 1 obviates the previous 112(b) rejection which is hereby withdrawn.
Declaration of Changheui Jang under § 1.132
The declaration under 37 CFR 1.132 filed 04/29/2022 is insufficient to overcome the rejection of claims 1-3 based upon § 103 as set forth in the last Office action because: the arguments are not commensurate in scope with the claims, and the applicant has not yet distinguished the invention as claimed from the prior art of record.
	Paragraphs 3-4 and 7-12 of the declaration discuss properties of the applicant’s disclosed invention, but said properties are absent from any of the claims. For example, paragraph 3 states that the “four conditions must be satisfied to observe the excellent mechanical properties”, but the claims are silent regarding any “excellent mechanical properties”; furthermore, even if the four conditions must be satisfied to observe said properties, the applicant has not demonstrated that the inverse of that statement is also true – that is, the applicant has not demonstrated that observing said excellent mechanical properties would necessarily occur from, and are only due to satisfaction of the four conditions. In other words, while observation of excellent mechanical properties can occur from satisfying the four conditions, the applicant has not shown that the same excellent mechanical properties cannot be achieved by other means. Thus, the claimed volume ratio and product-by-process limitations do not necessarily result in the “excellent mechanical properties” discussed in the declaration. Therefore, as stated on page 7 (second paragraph) of the 11/29/2021 Non-Final Rejection, in the interest of advancing prosecution the applicant is encouraged to incorporate limitations such as mechanical properties (i.e. tensile strength, yield strength, elongation) or corrosion/anticorrosion properties into the independent claim, such that the arguments would be commensurate in scope with the claims.
	To further elaborate on the features discussed in the declaration that are not currently claimed, paragraph 3 states “excellent mechanical properties”; paragraph 4 additionally discusses a continuous Cr-rich oxide layer that is formed when operated in a “hydrochemical environment”, “oxidation resistance”, operation in a “high-temperature steam environment”, “a continuous alumina oxide layer”; paragraph 7 discusses anticorrosive properties with a comparison to conventional zirconium cladding; paragraph 8 discusses a surface oxide layer thickness; paragraph 9 discusses yield strength and tensile strength; paragraph 10 discusses Cr-rich oxide layer combined with SiO2 on the inner surface of the material; paragraph 11 discusses vulnerability of a comparative example to an accident due to poor oxidation resistance; paragraph 12 discusses oxide layer thicknesses when subjected to certain intended-use conditions, and AlN oxides which differ in atomic composition from the oxide layer of inventive examples.
	The claims are silent regard all of the above properties/features. The claims are further silent regarding any contingent limitations, such as ‘when subjected to condition X, the product will exhibit or display property/feature Y’. The claims are additionally silent regarding any properties that would result from subjecting the claimed product to the desired intended-use applications.
	Moreover, the declaration is completely silent regarding the combination of references, such as providing any evidence or rationale that would suggest that the combination of references would not or cannot result in the disclosed features/properties. Thus, the examiner maintains that the claimed features would have been obvious to a person of ordinary skill in the art, as discussed in the 103 rejection below.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
In order to remain concise, the only arguments addressed in this section are arguments which have not been addressed in the ‘Declaration’ section above.
	The applicant’s arguments generally concerning “the superior properties of the present multiplex stainless steel” (see last paragraph on page 5 to last paragraph on page 8 of arguments) are not found persuasive, as they are not commensurate in scope with the claims. The only features discussed in the declaration and arguments that further limit the invention and are claimed are the elements and volume ratios of the claimed microstructural phases. As discussed in the Declaration section above, the claims are silent regard all of the remainder of the properties/features discussed in the arguments and declaration. The claims are further silent regarding any contingent limitations, such as ‘when subjected to condition X, the product will exhibit or display property/feature Y’. The claims are additionally silent regarding any properties that would result from subjecting the claimed product to the desired intended-use applications.
Therefore, as stated on page 7 (second paragraph) of the 11/29/2021 Non-Final Rejection, and above in the declaration section, in the interest of advancing prosecution the applicant is encouraged to incorporate limitations such as mechanical properties (i.e. tensile strength, yield strength, elongation) or corrosion/anticorrosion properties into the independent claim, such that the arguments would be commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goransson (WO 2004087980 A1; of record) in view of Datta et al. (NPL; “Corrosion of Intermetallics”, 2005, ASM International, ASM Handbook, Volume 13B: Corrosion: Materials, pp. 490-512; of record) and Yamada et al. (NPL; “Effect of heat treatment on the structure and hardness of FeCrNi alloys”, 1993, Journal of Materials Science, Volume 28, pp. 5863-5868; of record).
Regarding claims 1-3:
Goransson teaches the following overlapping composition for a stainless steel alloy:
Element (wt %)
Instantly-claimed composition
Goransson (Page 4, line 25 – page 6, line 6).
Fe
35-67
Balance
Cr
13-30
15-25
Ni
18-30
1-20
Al (Al: claim 2)
5-15 (5.5-15)
4.5-12.0
(Claim 3) At least 3 of:

Nb
0.1-2
0-2.0
Mn
0.1-2
0-2.0
C
0.03-2
0-0.20
Si
0.1-1.0
0-2.0
P
0-0.01
-
S
0-0.01
-


With regard to the austenite phase, Gorannson teaches that no austenite is expected to form below a total Ni content of 14.0 wt% (page 11, lines 16-17); therefore, austenite would be expected in the steel at Ni contents of above 14.0%. One of ordinary skill in the art would therefore reasonably conclude that the Ni content affects the fraction of austenite phase present in the steel. 
With regard to the ferrite phase and NiAlB2 phases, Gorannson teaches that the alloys of the present invention are “basically ferritic” with nickel aluminides (i.e. NiAl) with a CsCl-type structure (page 15, lines 5-9) (CsCl-type being a synonym of B2-type), which meets the claimed ferrite and NiAl(B2) phase limitations.
With regard to the limitation of “hot rolling”, Gorannson teaches that the alloy can be produced by conventional methods including hot rolling (page 6, first paragraph). 
With regard to heat treatment at 700-1200°C, Gorannson teaches that in the temperature range of 750-800°C, and in two inventive examples which were treated at 900°C and 1000°C, respectively, the alloys resulted in significantly greater mechanical strength (page 10, lines 16-23); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attempt to perform heat treatment at temperatures ranging from 750-1000°C with a reasonable expectation of successfully improving the mechanical strength. 
With regard to the limitation of “cooling during manufacture…”, it is understood that eventually after heating (as discussed above), the product will eventually have been cooled to a temperature that is below the temperature at which it had been heated.
Although Goransson teaches the Fe-Cr-Ni-Al multiplex stainless steel, including the presence of austenite and ferrite phases, as applied to claim 1 above, Goransson is silent regarding the austenite phase : ferrite phase : NiAl(B2) phase being in a volume ratio of 1 : 0.1-1.5 : 0.1-1.0 and the volume ratio of the austenite phase : [ferrite phase + NiAl(B2)] phase] being 1:1.0-1.5.
	Datta teaches that the NiAl B2/CsCl structure is stable for a large deviation from stoichiometry, and that significant long-range order has been reported (p. 493, col. 1-2). Datta further teaches that NiAl not only has the highest melting point of any compound in the NiAl system, but also is the most stable (p. 493, col. 1-2). This high degree of thermodynamic stability and the existence of a wide phase field make NiAl relatively easy to fabricate in a range of forms, from fine homogeneous powders to single crystals. 
Datta further discusses that for four decades, NiAl has been extensively studied as a potential structural material in the aerospace industry due to its high melting point (1638°C, or 2980°F), which is nearly 300°C (540°F) higher than the melting temperature of conventional superalloys; Low density (5.35 to 6.50 g/cm3) – the density for the stoichiometric composition is 5.85 g/cm3, roughly two-thirds that of typical nickel-base superalloys; Good environmental resistance – the parabolic rate constant is very low, even in compositions with up to 60 at.% Ni, and is typically 2 orders of magnitude lower than for typical nickel-base superalloys; High thermal conductivity; Attractive modulus; Metal-like properties above a modest ductile-to-brittle transition temperature; Low raw materials cost; Relatively easy processing (conventional melting, powder, metal forming) (see p. 493, col. 2-3).
Thus, although Datta teaches why one of ordinary skill in the art would find it obvious to use an NiAl B2 phase, Datta is silent regarding the ratio of the phase being included in an Fe-Cr-Ni-Al steel.

Yamada discloses the effects of heat treatment on the structure and hardness of FeCrNiAl alloys [Title, Abstract]. Yamada teaches that for different heat treating temperatures between 1323K and 1523K (1050-1250°C; which notably is identical to the temperature range disclosed in step B of the applicant’s disclosed method – see, for example, [0012] of the applicant’s PGPUB), three different sizes of NiAl B2 phase particles were observed [Abstract].
	Yamada further teaches that the B2 phase particles of a few dozen nanometers or 100-300 nm form upon cooling to increase the hardness; thus, if the rate of cooling after the high-temperature holding is high enough, the hardness increases with holding time, and the rate of increase in the hardness increases with the temperature (p. 5867, col. 1). Depending on the heat treatment after hot rolling, three sizes of particles are formed: a few dozen nanometers, 100-300 nm, and several micrometers, and the particles are of an NiAl-based intermetallic compound with a B2 structure (p. 5867, col. 2). 
	Thus, although Yamada does not explicitly teach the volume ratio of the NiAl B2 phase, one of ordinary skill in the art would find it obvious to vary the heat treatment temperature, heating time, and cooling rate during the heat treatment of an FeCrNiAl alloy to predictably vary the formation, amount, and characteristics of an NiAl B2 phase in the alloy.
	
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the “basically ferritic” FeCrNiAl stainless steel alloy of Goransson by varying the Ni content to achieve a desired austenite fraction, and further modify the FeCrNiAl alloy of Goransson with the teachings of Datta and Yamada to include NiAl an B2 and achieve the applicant’s claimed volume ratio of 1 : 0.1-1.5 : 0.1-1.0, and the claimed volume ratio of the austenite phase : [ferrite phase + NiAl(B2)] phase] being 1:1.0-1.5.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735